DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
Claims 1-127, filed 26 April 2018, are pending. Claims 7-127 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from other multiply dependent claims.  See MPEP § 608.01(n).  Accordingly, claims 7-127 have not been further treated on the merits. Claims 1-6 are the subject of the present Official action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites (with emphasis added) “[t]he formulation of claim 4 or 5, wherein the targeting ligand is a ligand of a PD-1 receptor (e.g., PD-L1 or PD-L2), a CTLA4 receptor, a glutamate receptor, mannose receptor, natural killer group 2D (NKG2D) receptor, chemokine e.g., CCL19 or CCL21 ligands of CCR7 receptor, or CXCL9 or CXCL10 ligands of CXCR3 receptor), pattern recognition receptor (PRR), Toll-like receptor (TLR), killer activated receptor (KAR), killer inhibitor receptor (KIR), complement receptor, Fc receptor, B cell receptor, or T cell receptor, acetylcholine (ACh) receptor (e.g., nicotine acetylcholine receptor (nAChR) or muscarinic or metabotropic acetylcholine receptor (mAChR)), metabotropic receptor (e.g., G-protein coupled receptor or G-protein coupled receptor linked to a second messenger or second messenger system), ionotropic receptor (e.g., N-methyl D-aspartate (NMDA), amino methyl propionic acid (AMPA), Kainite), transferrin receptor, adenosine receptor (AR), 5-HT receptor (5-HT1, 5-HT2, or 5-HT3), insulin receptor, γ-aminobutyric acid, 4-aminobutanoic acid (GABA) receptor, dopamine receptor (including Dl-type and D2-type), or adrenergic receptor (α or β).”
Claim 6 is rejected since a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “ligand of a pd-1 receptor”, and thereafter parenthetically recites “PD-L1 or PD-L2”, which is the narrower statement of the range/limitation. Similarly claim 6 also broadly recites a “ligand of a…chemokine receptor” followed parenthetically by “e.g., CCL19 or CCL21 ligands of CCR7 receptor, or CXCL9 or CXCL10 ligands of CXCR3 receptor”. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

It is emphasized that the foregoing is not intended as an exhaustive listing of all such failures of compliance in claim 6, but is merely exemplary. Removal of all such parenthetical notations (except for the identification of abbreviations) and elimination of all references to “e.g.” or other exemplary or “including”-type language would be remedial.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Cunningham et al. (“Cunningham”; U.S. Pre-Grant Publication Number 2014/0294929).

Claim 2 recites the formulation of claim 1, wherein the single stranded synthetic nucleic acid is a synthetic RNA. Claim 3 recites the formulation of claim 2, wherein the particle is a nanoparticle. Claim 4 recites the formulation of claim 3, wherein the particle is conjugated to a targeting ligand. Claim 5 recites the formulation of claim 4, wherein the targeting ligand targets a ligand receptor. Claim 6 is relied upon as discussed above.
Cunningham teaches liposomes (i.e. a nanoparticle; para [0035] for example) comprising siRNA (i.e. a single-stranded synthetic RNA comprising a stabilizing oligonucleotide complementary to said single-stranded synthetic nucleic acid; paras. [0038]-[0046] for example). Cunningham teaches that their liposomes may comprise cell specific targeting moieties conjugated to ligand for a variety of targets, including at least those that target B cell receptors. See paragraphs [0056]-[0065], and particularly paragraph [0057] for example.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8,846,631. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims embrace double-stranded oligonucleotides comprising a liposome conjugated to a targeting ligand, while the competing claims are drawn to same. See patented claim 1 for example.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763.  The examiner can normally be reached on M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633